DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/151,725 filed 01/19/2021. The preliminary amendments filed 03/11/2021 has been accepted. Claims 7, 10, 11-15, 16-17 have been amended. Claims 1-19 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the two-way review mechanism, the tagging mechanism, the platform-tag generation mechanism, shopping grouping mechanism, display mechanism, and reporting and rewarding mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a two-way review mechanism”, “a tagging mechanism”, “a platform-tag generation mechanism”, “shopping grouping mechanism”, “display mechanism”, and “reporting and rewarding mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The originally filed specification does not explicitly define the mechanisms and only provides an example in the form of “artificial intelligence”. Artificial intelligence is a field in computer science and is implemented via software code and modules. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a marketplace platform which facilitates the management of product information and sales. 
The limitations of managing product reviews, tags, organization of information, sales, and reports and rewards, as drafted, is a process that, under its broadest reasonable interpretation, covers a certain method of organizing human activity, specifically commercial interactions in the form of managing sales activities. The present invention is similar to In re Ferguson, as the present invention is directed towards structuring of a marketplace platform which facilitates the marketing and sale of products. The concept of crowdsourcing information from consumers is further determined to be abstract as this is similar to OIP Technology wherein user information and input is utilized. Accordingly, the claim recites a judicial exception. 
This judicial exception is not integrated into a practical application. In particular, as discussed above, while the invention recites a platform comprising a plurality of mechanisms, the platform and the mechanisms are not defined by any particular hardware which integrate the judicial exception into a practical application. Accordingly, the lack of additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the type and definition of information collected and used(such as claims 2, 6, 11, 15), further defining the review process and rules (such as claims 3, 13, 19), defining how information is processed (such as claim 4, 5, 7-10, 12, 14, 16) , and further defining additional business processes (such as claim 17, 18). They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to further define the judicial exception. The dependent claims is not patent eligible.
Claims 1-19 are rejected under 35 U.S.C. 101 because is directed to non-statutory subject matter. As currently claimed, the invention is directed towards a “platform” which is comprised of information and “mechanisms”. Although the preamble of the claims indicate that the claims are directed to a machine, and a machine is one of the statutory classes of invention, the claims do not define a machine as the claims do not recite any structural features. The claims currently recite “mechanisms” which is only defined by the example of an artificial intelligence which as discussed above is a particular type of software. The claim language refers to software and software per se is not a statutory class of invention. For the reasons noted, the claims are rejected because they are not directed to statutory subject matter.


Non-Obvious Subject Matter
As currently claimed, the invention is directed towards a marketplace platform which facilitates the display and sale of products including crowd sourced participation functionality. The claimed marketplace platform includes a plurality of mechanisms including a two-way review mechanism which allows for crowd sourcing users to provide review information on the merchandise, a tagging mechanism for crowd source users to add tags for classifying the merchandise, a platform-tag generation mechanism for generating platform tags for merchandise using the user submitted tags, a shopping grouping mechanism for grouping information based on language, a display mechanism for displaying the merchandise information, and a reporting and reward mechanism. 
The Examiner notes the following references:
Finkelstein et al. (US 11100544 B1), which talks about image based reviews including the concept of utilizing crowdsourcing for image verification.
Vuppalapati et al. (US 20200242671 A1), which talks about product attribute extraction including using crowdsourcing product content.
Scythes et al. (US 10002375 B1), which talks about integrating crowdsourced tagging and rating system into existing ecommerce platforms.
Pan et al. (US 20160267377 A1), which talks about organizing and managing product reviews including sentiment analysis.
Hammer (US 20150127430 A1), which talks about managing a collection of items including crowdsourcing item characteristics.
El-Hmayssi et al. (US 20140172638 A1), which talks about product review and rating including curating reviews.
O’Dell (US 20140019281 A1), which talks about a shopping portal including interface for product rating and tagging.
Perkowski (US 6961712 B1), which talks about a web based product catalog including product information and organizing product information in multiple languages.
Although the above-references teaches/suggests individual concepts of the claimed invention including crowdsourcing both crowdsourcing reviews and tags for products, as well as grouping of product information based on language, there is insufficient motivation to combine the necessary references to render the claim obvious without impermissible hindsight. For example, while O’Dell does teach/suggest a marketplace with user submitted ratings and tags, O’Dell fails to address the concepts of language based descriptions, two-way reviews, and rewards and reporting. Upon further search and consideration, while references teach individual concepts of the claimed invention, there is insufficient motivation to modify and combine these references without impermissible hindsight. As such, the Examiner has determined the invention to be non-obvious over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622